Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Election/Restrictions
Claim 1 is allowable. The restriction requirement between claims , as set forth in the Office action mailed on 1/28/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/28/2020 is withdrawn.  Claims 2-3 and 17-18 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Reference Zang et al. (ACCOUNTS OF CHEMICAL RESEARCH 1596-1608 December 2008 Vol. 41, No. 12) describes most of the limitations of independent claim 1, however fails to teach or suggest the change that is displayed is a photocurrent change.
Although Ling Zang et al. (US 2013/0183766 Al, provided in the IDS on 6/29/2018) describes detecting a photocurrent change with detecting vapor, however Ling Zang and Zang are not combinable because, as described in the applicants argument of 10/4/2021, Ling describes completely different sensor compounds from the compounds described in Zang. The compounds disclosed by Ling (see paragraphs [0043] and [0045]) have a totally different structure (which actually function as electron donors, or P-type semiconductors) from the compounds disclosed by Zang (which actually function oppositely, as electron acceptors, or N-type semiconductors).
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 1-3, 7-8, 17-18, and 23.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796